IN THE SUPREME COURT OF IOWA
                            No. 92 / 06–1490

                         Filed August 15, 2008


Upon the Petition of
JEREMY RHYAN,

      Appellant,

and Concerning
KELLIE PASCHKE,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Carla T.

Schemmel, Judge.



      A mother seeks further review of court of appeals decision granting

father primary physical care of minor child. DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.



      Jane Odland and Lee M. Walker of Walker & Billingsley, Newton,

for appellant.



      Alexander R. Rhoads of Babich, Goldman, Cashatt & Renzo, P.C.,

Des Moines, and Lora L. McCollom of Skinner, Nielsen & McCollom,

P.L.C., West Des Moines, for appellee.
                                          2

PER CURIAM.

       This case came before the district court on the father’s petition for

a determination of paternity and custody.             Because paternity was not

disputed, the district court promptly adjudged the father, Jeremy Rhyan,

to be the actual and legal father of the minor child, Olivia Paschke. The

custody issue was, however, vigorously disputed. Rhyan requested joint

legal custody with primary physical care awarded to him, while the

mother, Kellie Paschke, sought sole legal custody of Olivia with only

visitation to Rhyan. The district court, having heard the testimony and

reviewed the file, applied the factors set forth in Iowa Code section

598.41(3) (2005) in determining the best interests of the child and

awarded joint legal custody to both parties and primary physical care to

Paschke with liberal visitation to Rhyan. In addition, the court rejected

the father’s request to change the child’s surname to Rhyan.

       The father appealed the district court’s decision. We transferred

the appeal to the Iowa Court of Appeals. A divided panel of that court

reversed in part, affirmed in part, and remanded the case to the district

court. Rhyan v. Paschke, No. 8–007 (Iowa Ct. App. May 14, 2008). While

the panel was unanimous in its determination that joint physical care

was not a viable option, the majority determined Rhyan should be

awarded primary physical care and remanded the case for further
proceedings consistent with that opinion.1
       Like the district court, the court of appeals concluded both parents

were suitable caretakers for Olivia. It noted the conclusion reached by a

custody evaluator that “each of these parents is, by the vast majority of


       1The panel was also unanimous in its opinion that the district court was correct
in denying Rhyan’s request to change Olivia’s surname to Rhyan. Rhyan has not
sought further review on this issue.
                                     3

standards, truly exemplary in their parenting abilities.” The problem lay

in the parents’ relationship with each other. Upon its de novo review of

the record, the majority of the court of appeals concluded Paschke

“significantly   impeded   Rhyan’s   relationship   with   his   daughter.”

Specifically, it found Paschke’s actions sought to control Rhyan’s contact

with the child through the placement of unwarranted conditions on

visitation and that such actions were contrary to the best interests of the

child. As a result, the majority concluded Paschke’s actions warranted

physical placement of Olivia with Rhyan.

      We agree with the lower courts that joint physical care is not an

option in this case. The record abounds with examples that support the

conclusion the parents are unable to work together and communicate to

the degree necessary to make joint physical care work.           See In re

Marriage of Hynick, 727 N.W.2d 575, 580 (Iowa 2007) (“The critical

question in deciding whether joint physical care is . . . appropriate is

whether the parties can communicate effectively on the myriad of issues

that arise daily in the routine care of a child.”). We disagree, however,

with the court of appeals’ reversal of the district court’s award of primary

physical care to Paschke. Upon our de novo review, we are persuaded

that this case represents a “prime example of a close custody case where

we should defer to the trial court’s detailed fact-findings and credibility
assessment.”     Rhyan, No. 8–007, at 15 (Vogel, J., dissenting).        As

succinctly stated by the dissent:

             As with so many custody disputes, there are two sides
      to every story and this record is replete with conflicting
      testimony from [Rhyan] and [Paschke] as to their rendition of
      various events. For every negative point the majority makes
      concerning [Paschke]’s behavior, a balancing explanation
      exists. The district court recognized this back-and-forth
      evidence and found that the parties’ testimony “did little to
      aid the court in determining custody and visitation, other
                                      4
        than to highlight the continuing difficulties and distrust
        between the parties.”

Id.

        Moreover, we agree with the following observation:

              Both parents love Olivia, but have not learned how to
        work with each other in a mature fashion for the benefit of
        their daughter. The record demonstrates that each has
        contributed to the ongoing discord without one being
        assigned more responsibility for the conflict than the others.

Id. at 22.
        The district court properly considered all the appropriate factors
under    Iowa   Code   section   598.41(3)     when   it   made   its   custody
determination. In applying these factors, the district court was guided in
large part by its credibility assessments as explicitly stated in the ruling:
“The court relies upon its own observations as well as the custody
recommendation of [the licensed custody evaluator] in determining
custody.” Because the district court had the opportunity to observe the
parties and witnesses and concluded that it was in Olivia’s best interests
to grant primary physical care to Paschke, we decline, on such a close
case, to reverse that judgment.      See In re Marriage of Fennelly, 737
N.W.2d 97, 101 (Iowa 2007) (discussing that both parents were suitable,
but the district court had the opportunity to observe the witnesses).
Therefore, we vacate the decision of the court of appeals and affirm the
district court’s custody determination. Furthermore, under the facts of
this case, we decline Paschke’s request, made for the first time upon
application for further review, to award appellate attorney fees.
        DECISION OF COURT OF APPEALS VACATED; DISTRICT
COURT JUDGMENT AFFIRMED.
        All justices concur except Wiggins and Baker, JJ., who take no
part.
        This opinion shall not be published.